Title: From Alexander Hamilton to Jonathan Dayton, 9 April 1800
From: Hamilton, Alexander
To: Dayton, Jonathan



Dear Sir
New York Apl 9 1800

I have received your letter of the  . Col Smith had made a previous representation to me. I have the matter under consideration, and shall speedily be able to judge what is proper to be done.
As yet, if we may trust pretty direct accounts, our gains in the Legislature nearly ballance our losses. Should this prove to be the case Mr. Jefferson and his allies have too early indulged their puerile joy. But in any event the plan of supporting Pinckney equally with Adams must be scrupulously and zealously pursued. In this will be found the true interest of the Country. Adams, from his universal animosity towards the Fœderalists, must ere long be thrown into the hands of their opponents &c &c &c.
Yrs. truly
A H
General Dayton
